Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 14, 2006                                                                                      Clifford W. Taylor,
                                                                                                                  Chief Justice
  Rehearing 531                                                                                         Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  2 March 2006                                                                                                 Marilyn Kelly
                                                                                                          Maura D. Corrigan
  127718                                                                                                Robert P. Young, Jr.
  127734                                                                                                Stephen J. Markman,
                                                                                                                       Justices
  CHERYCE GREENE, as Personal Representative
  of the Estate of Keimer Easley, Deceased,
                 Plaintiff-Appellee,
                                                                     SC: 127718
  v                                                                  COA: 249113
                                                                     Wayne CC: 01-125094-NP
  A.P. PRODUCTS, LTD., and REVLON
  CONSUMER PRODUCTS CORPORATION,
                   Defendants-Appellants,
  and
  SUPER 7 BEAUTY SUPPLY, INC., et al,
                   Defendants-Appellees,
  and
  RAANI CORPORATION,
                   Defendant.
  ------------------------------------------------------
  CHERYCE GREENE, as Personal Representative
  of the Estate of Keimer Easley, Deceased,
                   Plaintiff-Appellee,
                                                                     SC: 127734
  v                                                                  COA: 249113
                                                                     Wayne CC: 01-125094-NP
  A.P. PRODUCTS, LTD., and REVLON
  CONSUMER PRODUCTS CORPORATION,
             Defendants-Appellees,
  and
  SUPER 7 BEAUTY SUPPLY, INC.,
             Defendants-Appellants,
  and
  RAANI CORPORATION,
             Defendant.
  ____________________________________

                In this cause, a motion for rehearing is considered and it is DENIED.

                Cavanagh and Kelly, JJ., would grant rehearing.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 14, 2006                  _________________________________________
                                                                                Clerk